Citation Nr: 0528320	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  95-42 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the left knee, as secondary to 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active service from February 1978 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  At that time, the RO denied a rating in 
excess of 20 percent for the veteran's service-connected 
right knee disability, and granted service connection for a 
left knee disability as secondary to the service-connected 
right knee injury, and awarded an initial 10 percent rating.  

In June 1998, the Board remanded the veteran's claims to the 
RO for further development.  

In a July 2002 internal development memorandum, the Board 
undertook additional evidentiary development pursuant to 
then-extant regulations.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  Due to changes in law, the Board then 
remanded the veteran's claim to the RO in February 2004 for 
additional development.

The Board notes that in a July 2005 rating decision, the RO 
granted service connection and assigned a separate 10 percent 
evaluation for osteoarthritis, of the right knee, status post 
anterior cruciate ligament (ACL) reconstruction, effective 
from February 2, 2005.  


FINDINGS OF FACT

1.  The objective and competent medical evidence 
preponderates against a finding that the veteran's service-
connected right knee disability is manifested by more than 
moderate impairment in that extremity, no more than slight 
restriction of flexion, a stable knee and balanced gait, and 
subjective complaints of pain, swelling, locking, 
fatigability, and weakness for which he used a knee sleeve.

2.  The objective and competent medical evidence 
preponderates against a finding that the veteran's left knee 
disability is manifested by more than slight impairment in 
that extremity, with mildly antalgic gait that worked out 
quickly and appeared to be a normal gait, no range of motion 
deficits and subjective complaints of pain, weakness and 
fatigability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for a right knee injury have not been met.  38 
U.S.C.A. §§  1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5257 (2005).

2.  The schedular criteria for an initial rating in excess of 
10 percent for a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, DC 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the October 1995 statement of the 
case (SOC), the October 2000, September 2001, April 2002 and 
July 2005 supplemental statements of the case (SSOCs), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The notice letters 
dated in June 2001 and March 2004, provided the veteran with 
a specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letters and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claims.  In the letter dated in 
March 2004, the RO requested that the veteran provide any 
additional evidence that was in his possession.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs, including the new VCAA implementing 
regulation.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The veteran's 
service medical records and post service records have been 
obtained.  He has been afforded VA examinations, and 
appropriate opinions have been obtained.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided). 
The VA has satisfied its obligation to notify and assist the 
veteran in this case. Further development and further 
expending of the VA's resources is not warranted. Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Factual Background

In a February 1986 rating decision, the RO granted the 
veteran's claim for service connection for a right knee 
injury and assigned a noncompensable evaluation.  Thereafter, 
in a November 1989 rating decision, the RO granted a 10 
percent evaluation for post-operative residuals of a right 
knee injury after anterior cruciate ligament reconstruction 
of right knee. 

A March 1993 VA outpatient record reflects complaints of 
chronic right knee pain, status post ACL reconstruction.  In 
a July 1993 VA outpatient record, the veteran was noted as 
status post ACL reconstruction.  At that time, he complained 
of continued pain, swelling and giving out since the surgery.  
The diagnosis was right knee degenerative joint disease and 
ACL deficient.  

In a September 1993 rating decision, the RO awarded a 20 
percent evaluation for residuals of a right knee injury.

In February 1995, the veteran filed a claim for an increased 
rating for his right knee disability and a new claim for 
service connection for a left knee disorder, as secondary to 
his service-connected right knee disability.  VA medical 
records, dated from October 1994 to October 1995, reflect the 
veteran's complaints of bilateral knee pain, swelling, and 
instability, with difficulty walking.  

A May 1995 VA examination report reflects that the veteran 
complained of pain in both knees and that both knees buckled, 
the left more frequently.  He used a cane and wore left and 
right knee braces.  On examination, there was minimal 
swelling of the right knee and no swelling of the left knee.  
There was 1 inch quad wasting on the right thigh.  There was 
tenderness at the joint line on the left knee.  There were no 
deformities in either knee.  Range of motion was right knee 
flexion to 130 degrees and left knee flexion to 140 degrees.  
Extension was to 0 degrees in both knees.  X-ray studies 
revealed spurs, bilaterally, and supra-patella effusion in 
the left knee.  Diagnoses included status post surgery right 
knee, ACL repair, left internal derangement, left knee caused 
by the service-connected right knee,

As noted, in August 1995, the RO granted service connection 
for the left knee disability as secondary to the service-
connected right knee, and awarded a 10 percent disability 
evaluation.

An October 1998 VA examination report reflects that the 
veteran complained of pain and swelling in the right knee.  
He also described popping and slipping of the right knee.  
His left knee also had sensations of popping and slipping.  
He had occasional left knee pain at rest, at night, and with 
changes in the weather. He complained of swelling with 
sitting and standing.  He had no history of locking in either 
knee.  Physical examination revealed that both knees had full 
extension with approximately 135 degrees of passive flexion.  
They were stable to varus and valgus examination.  Mobility 
was normal.  There was no evidence of effusion and no 
distinct locking.  Active range of motion showed full 
extension with greater than 125 degrees of flexion.  The VA 
examiner's impression was most likely the veteran had some 
evidence of early cartilage breakdown, which was not 
completely manifesting itself as radiographic osteoarthritic 
changes.  It was also noted that active range of motion was 
well-maintained and compared favorably with passive motion.  

VA outpatient medical records, dated from February to June 
2001, reflect the veteran's complaints of knee pain.  He 
requested and was issued a replacement DON knee brace.  The 
examiner advised physical therapy but the veteran only wanted 
a new knee brace.  ACL laxity was noted.

During an October 2001 VA examination, the veteran complained 
of bilateral knee pain on minimal strenuous activity or 
exertion.  He denied any weakness or numbness in the legs.  
He denied any effusion of the bilateral knees.  On physicial 
examination, the veteran's gait and coordination were within 
normal limits.  Range of motion of the bilateral knees 
revealed flexion to 135 degrees and extension to 15 degrees.  
There was no evidence of joint effusion.  Straight-leg 
rising, and Lachman and drawer testing were negative.  There 
was no evidence of any limitation of the range of motion and 
no evidence of loss of function use due to pain.  There was 
no evidence of any lateral instability, laxity, or 
subluxation of either of the knee joints.  There was no 
evidence of any locking, muscle atrophy or crepitation 
demonstrated of either the knee joints.  The VA examiner's 
impression was stable knees bilaterally with post-fixation 
changes of the right knee and stable mild to moderate 
degenerative disease of the right knee. 

In February 2005, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran stated that after 
surgery in 1989, he felt that his right knee instability 
issues had essentially resolved.  However, the swelling and 
pain issues did not resolve.  He complained of pain in his 
right knee with flare-ups approximately four to five times a 
week for six to seven hours duration.  Relaxation and 
immobilization helped relieved the pain.  He did not take any 
medications and did not require the use of ambulatory aids.  
From 1989 to 2005, he worked doing odd jobs.  He was still 
employed by a construction company and had been for eight to 
nine years.  He currently worked as a laborer foreman that 
did not require him to do any extensive climbing, squatting 
or manual labor.  He was essentially a supervisor who oversaw 
activities and delegated duties to laborers underneath him.  
The veteran also complained of left knee pain which he 
described as aching pain and burning sensation in the 
infrapatellar region.  He felt that the knee swelled and 
locked on him occasionally.  His knee flared up only with 
overuse activities and when he favored his right knee, which, 
as described above, had a four to five day per week 
frequency.  He currently required the use of a knee sleeve 
for his left knee, which did help to some degree.

Physical examination of the right knee revealed 1+ effusion.  
The patella was freely mobile, but was tender to palpation 
around the patella, but not significantly in the patellar 
tendon.  Range of motion was 5 to 145 degrees with a painful 
arc of 20 to 145 degrees and exquisite pain with terminal 
flexion.  There was a 2+ Lachman exam and a mild anterior 
drawer.  Ligamentous stability was assessed with varus valgus 
stresses and was intact laterally and medially.  Examination 
of the left knee revealed a range of motion of -5 to 155 
degrees with a painful arc of only 135 to 155 degrees.  There 
was no effusion appreciated.  The patella was nontender to 
palpation.  The left knee was ligamentously stable.  The 
Lachman exam on the left was 1+.  Neurovascular status was 
intact, and the strength was 5/5.  The right knee was more 
easily fatigable secondary to pain, demonstrated by a 
resisted straight leg raise and quadriceps muscle firing to 
give way weakness in a matter of seconds.  

The veteran complained that he was unable to lock his right 
knee in full extension, and this caused his knee to become 
symptomatic with extended periods of standing.  In direct 
response to these contentions, the VA examiner assessed a 
theoretical limitation from lack of range of motion as the 
only limitation that could be appreciated at that time.  The 
examiner reported that the veteran's complaints of swelling 
and pain were well supported by radiographs demonstrating 
moderate to advanced osteoarthritis.  As far as the loss of 
extension, the examiner stated this could represent some 
anterior impingement and his knee flexion contractors could 
also represent the tightness that knee capsules could obtain 
when subjected to long-term osteoarthritis, which the veteran 
certainly had.  

As to the veteran's service-connected left knee, the VA 
examiner assessed no range of motion deficits that would seem 
to limit the veteran in any significant capacity.  X-ray 
studies revealed a well-aligned left knee with preserved 
joint space with mild narrowing of the medial joint space.  
In an addendum, the examiner found that repetitive motions 
did not affect his left knee as far a fatigability, pain or 
incoordination.  He noted that his knees did not limit the 
veteran in his current job, occupation or daily activities.  
His gait was observed and revealed a mildly antalgic gait, 
that worked out very quickly after several steps and there 
appeared to be somewhat of a normal gait although the veteran 
walked slowly.  There was some discomfort as witnessed by the 
veteran grimacing and subjective complaints.  The examiner 
opined that it was at least as likely as not that the left 
knee condition was secondary to the right knee condition due 
to the favoring of the right knee over the years.  

III. Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1 (2005); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  

As to the veteran's claim regarding a higher initial rating 
for his service-connected left knee disability, the Board 
here notes that this is a situation where the veteran has 
expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Regarding the veteran's claim for increased evaluation for 
his right knee disability, although the evaluation of a 
service-connected disability requires a review of the 
veteran's medical history with regard to that disorder, the 
primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of 
disability.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings. Francisco v. 
Brown, 7 Vet. App. at 58.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2005).

The Board notes that 38 C.F.R. §§ 4.40, 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2005).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the Rating Schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and non weight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint. 38 C.F.R. § 4.59.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261; separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2005).

The Board recognizes that the court, in DeLuca v. Brown, 8 
Vet. App. at 202 held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2005).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's right and left knee disabilities are currently 
evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a, DC 
5257.  Under Diagnostic Code 5257, slight impairment of the 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  Id.  A 20 percent rating 
requires moderate impairment.  Id.  A 30 percent rating 
requires severe impairment.  Id.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258. 
38 C.F.R. § 4.71a, DC 5258 (2005).  Symptomatic removal of 
the semilunar cartilage warrants a 10 percent rating under 38 
C.F.R. § 4.71a, DC 5259.  38 C.F.R. § 4.71a, DC 5259 (2005).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees. 
38 C.F.R. § 4.71a, DC 5261 (2005).

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion. 38 C.F.R. § 
4.71a, DC 5003 (2005).

The Board recognizes that 38 C.F.R. §§ 4.40, 4.45 require us 
to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  However, the Board notes that the 
provisions of 38 C.F.R. 4.40 and 4.45 should be considered in 
conjunction only with diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2005).  The normal range of motion of the knee is from zero 
to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).

A.  Rating in Excess of 20 Percent for Right Knee Disability

The veteran contends that his right knee disability is more 
disabling then currently rated.  The Board finds, however, 
based on the most current VA examination findings, in 
February 2005, that neither severe weakness of the right 
knee, nor recurrent sublaxation or instability has 
objectively been demonstrated in the VA examination report or 
in any of the VA outpatient treatment records or examination 
reports.  In fact, the veteran contended that he felt that 
his right knee instability issues had essentially resolved.  
Range of motion was from 5 to 145 degrees, with a painful arc 
of 20 to 145 degrees.  There was 1+ effusion and the patella 
was freely mobile, but tender around the patella, but not I 
the patellar tendon.  The collective competent medical 
evidence of record reflects that the collateral ligaments of 
the veteran's service-connected right knee were intact, and 
range of motion of the right knee precludes consideration of 
a higher rating under the diagnostic codes governing 
ankylosis and limitation of flexion and extension; that is, 
his right knee is not ankylosed, the flexion in each knee is 
not limited to 30 degrees, and his extension in each knee is 
not limited to 15 degrees.  See DC 5256, 5260, 5261.  There 
is also no evidence of malunion of the tibia and fibula in 
the right knee to satisfy the criteria for DC 5262.  

The Board notes that the recent February 2005 VA examination 
was thorough and included a review of the veteran's claims 
folder.  Absent objective evidence of severe instability or 
subluxation, a higher evaluation under Diagnostic Code 5257 
is not warranted.  Furthermore, because Diagnostic Code 5257 
does not evaluate a disability based on limitation of motion, 
the United States Court of Appeals for Veterans Claims 
(Court) has specifically held that the DeLuca factors do not 
apply to the evaluation of a service connected knee 
disability under this diagnostic code.  See Johnson v. Brown, 
9 Vet. App. at 11.  The Board acknowledges the veteran's 
subjective complaints of pain; however such discomfort is 
contemplated in the currently assigned 20 percent evaluation.  
In sum, the objective and competent medical evidence of 
record preponderates against a finding that a rating in 
excess of 20 percent is warranted for the veteran's service-
connected right knee disability.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

In addition, the Board points out that by a July 2005 rating 
decision, the RO granted a separate rating for service 
connection for osteoarthritis, right knee, status post ACL 
reconstruction and assigned a 10 percent evaluation effective 
February 2, 2005 under Diagnostic Code 5010-5003.  See 
Esteban v. Brown, 6 Vet. App. at 261-62.

B.  Initial Rating in Excess of 10 Percent for a Left Knee 
Disability

The veteran's service-connected left knee disability, as 
shown by the objective and competent medical evidence, 
including his statements and VA examinations and treatment 
records, and summarized above, has been manifested throughout 
the appeal period by subjective complaints of limitation of 
motion, pain, instability, and "giving away," which the Board 
interprets as subluxation.

On the veteran's May 1995 VA examination, the examiner noted 
no swelling and no deformity of the left knee.  The examiner 
did not report joint instability and subluxation.  On 
examination in October 1998 the left knee was found to be 
stable to varus and valgus testing.  The examiner noted there 
was no distinct locking. Active range of motion showed full 
extension with greater than 125 degrees of flexion. 

On VA examination in October 2001, the examiner specifically 
noted that the veteran did not exhibit left knee instability, 
laxity or subluxation.  In fact, the examiner noted that the 
veteran's knees were stable bilaterally.  At the most recent 
VA examination in February 2005, the examiner found that the 
left knee demonstrated no range of motion deficits that would 
seem to limit the veteran in any significant capacity.  

Based upon the record before the Board, there is no objective 
medical evidence showing that the veteran's left knee 
disability is manifested by anything more than slightly mild 
symptomatology as reported by him.  Moreover, that 
symptomatology has not been shown to hinder the veteran's 
range of motion or ability to perform such tasks as walking 
or standing more than slightly.  Thus, the veteran's 
complaints of pain and instability can justify no more than 
an initial rating of 10 percent for left knee disability.  
Such a finding corresponds to no more than slight impairment 
under DC 5257, the diagnostic code for other impairment of 
the knee.  The Board acknowledges that, as discussed above, 
the evidence shows that the veteran suffers from left knee 
pain and possible functional loss.  However, since Diagnostic 
Code 5257, does not evaluate a disability based on limitation 
of motion, the Court has specifically held that the DeLuca 
factors do not apply to the evaluation of a service connected 
knee disability under this diagnostic code.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  The veteran's knee was 
stable and his left knee was not ankylosed nor was there loss 
of range of motion such as to warrant an increased rating 
under any of the other pertinent diagnostic codes noted 
above.  As such, a rating greater than 10 percent for the 
veteran's left knee disability is not warranted.

The competent and objective medical evidence of record 
preponderates against a finding that an initial rating in 
excess of 10 percent is warranted for the service-connected 
left knee disability.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

C. Right and Left Knee Disabilities

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no allegation or showing in the record on appeal that the 
veteran's service-connected right and left knee disabilities 
have caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected left 
knee disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the left knee disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

A rating in excess of 20 percent for residuals of a right 
knee injury is denied.

An initial rating in excess of 10 percent for internal 
derangement of the left knee disability, as secondary to 
residuals of a right knee injury, is denied.



	                        
____________________________________________
	D.J. DRUCKER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
 

